       IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH
                             CENTRAL DIVISION



 MICHAEL C. SUSSMAN,


                       Plaintiff,                          ORDER ADOPTING
                                                      REPORT & RECOMMENDATION

 vs.

                                                       Case No. 2:18-cv-00623-TC-PMW
 BLAZIN WINGS, INC.,

                       Defendant.



       On September 10, 2018, Defendant Blazin Wings, Inc. filed a Motion to Dismiss or, in

the Alternative, Motion for a More Definite Statement (ECF No. 4) (“Motion to Dismiss”). On

August 14, 2019, United States Magistrate Judge Paul Warner issued a Report and

Recommendation (R&R) on the motion. (See ECF No. 11.) In the R&R, Judge Warner

recommends that the court grant the motion and dismiss the action with prejudice. (Id. at 11.)

       Objections to the R&R were due no later than August 28, 2019. (Id. at 8.) No objections

have been filed. The court has reviewed the R&R and hereby adopts it as the order of this court.

       Accordingly, the Motion to Dismiss is GRANTED and the action is DISMISSED WITH

PREJUDICE.

       SIGNED this 4th day of September, 2019.

                                             BY THE COURT:



                                             TENA CAMPBELL
                                             U.S. District Court Judge

                                                1
